DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 September 2021 has been entered.
Status of Claims
Applicant has amended claims 1, 2, 4, 6, 11 and 12.  Claims 17-22 have been added.  Claim 3 has been canceled.  Claim 5 had been canceled prior to previous office action. Thus, claims 1, 2, 4 and 6-22 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments filed on 16 August 2021 have been entered.   Applicant’s arguments have been fully considered but are but they are or moot in view of new ground(s) of rejection.   
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Claim Interpretation
Regarding claims 1, 7 11, 17 and 19, clauses such as:
in response to detecting the authorization request for the recurring transaction:     transmitting, by the at least one computing device, a verification request for the recurring transaction to a communication device of the consumer, via a network-based application in the communication device;
the claim.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 
Regarding claims 1, 7 11, 17 and 19, clauses such as “directed from a merchant, via an acquirer” in the representative  claim 1 do not in any way affect the method step of:
detecting, by at least one computing device, an authorization request for a recurring transaction to a payment account, directed from a merchant, via an acquirer, to an issuer of the payment account, the authorization request including a payment account number indicative of the payment account and a recurring payment indicator, and the recurring transaction submitted by the merchant based on a prior permission of the consumer;
Such clauses are merely non-functional descriptive material which also do not further limit the claim.
In re Gulack, 703 F.2d 1381, 1385, 217 USPQ401, 403-04 (Fed. Cir. 1983). Since a claim must be read as a whole, USPTO personnel may not disregard claim limitations comprised of printed matter. See Gulack, 703F.2d at 1384, 217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 10 (1981).  However, USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate.  See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir.  2010). See MPEP § 2111.05.
Claim Objections
Claims 1, 7 11, 17 and 19 are objected to because the claim language is not consistent.  First, the limitation of claim 1:
detecting, by at least one computing device, an authorization request for a recurring transaction to a payment account, directed from a merchant, via an acquirer, to an issuer of the payment account, the authorization request including a payment account number indicative of the payment account and a recurring payment indicator, and the recurring transaction submitted by the merchant based on a prior permission of the consumer;
and the limitation of claim 11
detect an authorization request for a recurring transaction to a payment account, transmitted from a merchant involved in the transaction, via an acquirer associated with the merchant, based on a recurring transaction indicator in the authorization request, the payment account associated with a consumer, and the authorization request including a payment account number indicative of the payment account;
are similar.  However, the limitation of claim 11 is not clearly a system parallel to the method of claim 1.  
Second, the limitation of claim 1:
inhibiting, by the at least one computing device, authorization of the recurring transaction until a verification response from the consumer, to the verification request for the recurring transaction, is received,
and the limitation of claim 11:
inhibit clearing of the recurring transaction, until expiration of a predefined interval or until a verification response to the verification request is received;
are similar.  Again, the limitation of claim 11 is not clearly a system parallel to the method of claim 1.
If the Applicant wishes to claim a method, he should use words similar to: 
“A computer-implemented method for use in processing a recurring transaction comprising:
detecting, by at least one computing device, an authorization request for a recurring transaction to a payment account, directed from a merchant, via an acquirer, to an issuer of the payment account, the authorization request including a payment account number indicative of the payment account and a recurring payment indicator, and the recurring transaction submitted by the merchant based on a prior permission of the consumer;
… (other method steps
inhibiting, by the at least one computing device, authorization of the recurring transaction until a verification response from the consumer, to the verification request for the recurring transaction, is received,
… (other method steps)

If the Applicant wishes to claim a system, he should use words similar to: 
“A system for use in processing a recurring transaction comprising:
          at least one computing device including a memory, the at least one computing device configured to:
detect an authorization request for a recurring transaction to a payment account, directed from a merchant, via an acquirer, to an issuer of the payment account, the authorization request including a payment account number indicative of the payment account and a recurring payment indicator, and the recurring transaction submitted by the merchant based on a prior permission of the consumer;
… (other method steps)
inhibit authorization of the recurring transaction until a verification response from the consumer, to the verification request for the recurring transaction, is received,
… (other method steps)

If the Applicant wishes to claim a computer readable medium, he should use words similar to: 
“A non-transitory computer-readable storage medium for processing recurring transactions, the medium having instructions stored thereon that, when executed on a processor, perform the method steps of: 
detecting an authorization request for a recurring transaction to a payment account, directed from a merchant, via an acquirer, to an issuer of the payment account, the authorization request including a payment account number indicative of the payment account and a recurring payment indicator, and the recurring transaction submitted by the merchant based on a prior permission of the consumer;
… (other method steps)
inhibiting authorization of the recurring transaction until a verification response from the consumer, to the verification request for the recurring transaction, is received,
… (other method steps)
Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4 and 6-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7, 11, 17 and 19, word such as “inhibiting” and “permitting” are relative terms which render the claims indefinite.  The term "potentially suitable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The representative limitation of claim 1:
detecting, by at least one computing device, an authorization request for a recurring transaction to a payment account, directed from a merchant, via an acquirer, to an issuer of the payment account, the authorization request including a payment account number indicative of the payment account and a recurring payment indicator, and the recurring transaction submitted by the merchant based on a prior permission of the consumer;
directed from a merchant” – it is not clear to one having ordinary skill in the art, whether the scope of the claim is to a method performed by the "computing device" or a method performed by the combination of the "computing device" and the "merchant".
The representative limitations of claim 1:
in response to detecting the authorization request for the recurring transaction:          transmitting, …; and
in response to: i) the verification response being received by the at least one computing device, via the network-based application, from the consumer, within a predefined interval and ii) the verification response being indicative of an approval of the recurring transaction, permitting …
are optional limitations such that, if no authorization is detected, or no verification response is received, no limitation is conveyed.  
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 2, 4, 6, 8-10, 12-16, 18 and 20-22 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Neofytides et al (US Pub. No. US 20070061257 A1) in view of Winklevoss et al (US Patent No. 10,269,009 B1).
Regarding claim 1, Neofytides teaches a server, called a payment enabler, which allows a remote individual to register for an account through which the individual can make payments to other individuals, request money from other individuals, and access other functionality to facilitate the management of the individual's financial transactions [0006]. The payment enabler may be used to schedule future or recurring transactions [|d.]. He teaches:
detecting, by at least one computing device, an authorization request for a recurring transaction to a payment account, directed from a merchant, via an acquirer, to an issuer of the payment account, the authorization request including a payment account number indicative of the payment account and a recurring payment indicator, and the recurring transaction submitted by the merchant based on a prior permission of the consumer – [0006], [0007], [0009], [0012], [0029], and [0098]; and
in response to detecting the authorization request for the recurring transaction:          transmitting, by the at least one computing device, a verification request for the  application in the communication device – [0012], [0053], and [0056].
Neofytides does not explicitly disclose:  
inhibiting, by the at least one computing device, authorization of the recurring transaction until a verification response from the consumer, to the verification request for the recurring transaction, is received,
in response to: i) the verification response being received by the at least one computing device, via the network-based application, from the consumer, within a predefined interval,ii)  the verification response being indicative of an approval of the recurring transaction, permitting the authorization of the recurring transaction.
However, Winklevoss teaches systems, methods, and program products providing an electronic digital asset exchange facilitating the purchase and sale of digital math-based assets, including digital math-based assets [col. 1 lines 59-65].  He teaches that before a transaction may be cleared, the transaction participants may need to wait for some period of time before feeling confident that the transaction is valid [col 7 lines 39-45].  He teaches an automatic transaction system performing one or more digital asset transactions according to the transaction rules [col. 67 line 53-col. 68 line 8]. Transactions may be performed, initiated, and/or verified by a transaction module. The digital asset transactions may only be performed when one or more conditions are satisfied. In embodiments, an alert of a potential transaction and/or a request for authorization may be sent to a user before automatically performing a transaction. Receipt of a user's authorization by the automatic transaction system may be required before the system will perform a transaction. Authorization may be provided through telephone (e.g., dialing a number and entering certain digits), SMS (e.g., replying to a text message, sending a code, and/or sending another message authorizing a transaction), email (e.g., replying to an email and/or sending a certain message in the body and/or subject line), website (e.g., clicking an “Authorize” button), and/or within a software application, such as a digital wallet. In if no response is received within a predetermined amount of time, settings for which may be set in advance by a user and/or set by default.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Neofytides’ disclosure to include receipt of a user’s authorization within a predetermined amount of time using a software application as taught by Winklevoss because it provides a technological solution to user identity verification, anti-money laundering verification, and secure storage of digital math-based assets and fiat currency associated with customer accounts - Winklevoss [col. 1 lines 63-67].
Regarding claim 2, Neofytides does not explicitly disclose inhibiting authorization of the recurring transaction as including holding, by the at least one computing device, the authorization request for the recurring transaction.
However, Winklevoss teaches this at [col. 1 lines 59-65].  Examiner interprets automatically performing a transaction if no response is received within a predetermined amount of time as indicative of Applicant’s holding the authorization request.  Accordingly, this claim is rejected for the same reasons as claim 1.
Regarding claim 6, Neofytides does not explicitly disclose:
holding an authorization reply for the recurring transaction, upon receipt of a confirmation from the issuer that the payment account includes at least one of: sufficient funds and credit to fund the recurring transaction.
However, Winklevoss teaches verifying that a digital asset account associated with the customer contains sufficient digital assets to cover the requested withdrawal amount [col. 26 lines 45-60].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Neofytides’ disclosure to include verifying sufficient digital assets when requesting a transaction as taught by Winklevoss because doing so is old and well known in the art of transferring funds.
Claim 17 is method substantially similar to the method of claim 1, which “inhibits authorization of the recurring transaction” and “permits authorization of the recurring transaction”.   Neofytides does not explicitly disclose clearing of transactions (emphasis added).
However, Winklevoss teaches that, before a transaction may be cleared, the transaction participants may need to wait for some period of time before feeling confident that the transaction is valid [col 7 lines 39-45].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Neofytides’ disclosure to include waiting a period of time before a transaction is cleared as taught by Winklevoss because doing so is old and well known in the art of transferring funds.
Claim 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Neofytides in view of Winklevoss, in further view of Killian et al (US Pub. No. 20120011063 A1).
Regarding claim 4, neither Neofytides nor Winklevoss explicitly discloses: 
receiving, by the at least one computing device, the verification response from the consumer; and
transmitting, by the at least one computing device, an authorization reply to the merchant via a payment network and the acquirer, based on at least one default setting associated with the consumer, wherein the authorization reply includes an indicator of consumer decline transaction.
However, Killian teaches virtual wallet payment card transactions being initiated by use of consumer devices such as mobile telephones, personal digital assistants (PDA), tablet computers or laptop computers [0029].  He teaches virtual wallet account registration process generates a payments authorization request message that includes the funding account PAN, and routes the payment authorization request message to a payments network. The payments network [Fig. 2] routes the payment authorization request message to the funding account issuer based on the funding account PAN. The funding account issuer then validates the payment credentials, applies business rules, and makes the decision to approve or decline the payment authorization request. The funding account issuer sends a payment authorization response message, which is either an approval or a decline message, to the payments network, which routes the decision to the virtual wallet server. If the payment authorization request is declined, then the virtual wallet server generates a decline message and transmits the decline message to the registration proxy server. The decline message may be transmitted from the registration proxy server to the customer device for display to the consumer [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Neofytides’ disclosure to include generating and sending a decline message as taught by Killian because it automates the system and makes the system cost effective.
Regarding claim 18, neither Neofytides nor Winklevoss explicitly discloses:
nullifying clearing of the recurring transaction in response to at least one of: the verification response not being received within the predefined interval and the verification response indicating a decline of the transaction.
However, Killian teaches generating and sending a decline message as discussed in the rejection of claim 4. 
Killian teaches initiating a clearing process by sending clearing files to a payment network, and the payment network processes the acquirer FI clearing files [0067].  Although Killian does explicitly discloses nullifying clearing of the recurring transaction, it would have been obvious to do so in that a decline message would indicate that payment authorization request is declined, thus not cleared.
Additional Comments
Regarding claims 7-16 and 19-22, in view of pending rejections, the Examiner is unable to locate prior art references that anticipate the claimed invention or renders it obvious. 
Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Priebatsch (US Pub. No. 20140351126 A1) (November 27, 2014) “SECURE SYNCHRONIZATION OF PAYMENT ACCOUNTS TO THIRD-PARTY APPLICATIONS OR WEBSITES”.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330.  The examiner can normally be reached on 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EDWARD J BAIRD/Primary Examiner, Art Unit 3692